United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Spokane, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-230
Issued: September 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 30, 2009 appellant filed a timely appeal from an October 9, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs that denied reconsideration of a
September 26, 2008 merit decision. As over one year has passed since the last merit decision in
this case dated September 26, 2008, and the filing of this appeal dated October 30, 2009, the
Board lacks jurisdiction over the merits of appellant’s claim.1 Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the nonmerits of this case.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant details the facts of the case and argues that sufficient evidence was
submitted to warrant a merit review.
1

See 20 C.F.R. §§ 501.2(c) and 501.3(e)(2). Prior to November 19, 2008, appellant had one year to file an appeal
from a final Office decision.

FACTUAL HISTORY
On August 12, 2008 appellant, a 59-year-old letter carrier, filed an occupational disease
claim (Form CA-2) for osteoarthritis in her right hip. She attributed her condition to
employment tasks involving repetitive lifting, twisting and turning. Appellant first became
aware of her condition on November 25, 2005 and realized that it was caused by her federal
employment on August 4, 2008.
In support of her claim, appellant submitted several reports from her treating physician,
Dr. Alisa Hideg, Board-certified in family medicine. In a report dated August 4, 2008, Dr. Hideg
reviewed appellant’s medical history, diagnosed right hip osteoarthritis and noted appellant’s
work restrictions. Regarding causal relationship, she stated: “The right hip osteoarthritisarthritis of [the] hip [716.956] is on a more probable than not basis related to [appellant’s] prior
on-the-job injuries at the [employing establishment]. It should therefore be covered by her
work.” In a report dated September 10, 2008, Dr. Hideg, after noting appellant’s prior injuries,
added an explanation regarding the cause of her right hip osteoarthritis, stating: “Repeated
injuries have altered [appellant’s] gait and limited her range of motion. This has resulted in
premature wear and deterioration of her hip joint. It should therefore be covered by her work.”
By decision dated September 26, 2008, the Office denied the claim because appellant had
not demonstrated that the established employment factors caused a medically-diagnosed
condition.
Appellant submitted reports signed by a physician’s assistant, a note signed by a
registered nurse, an unsigned report and a September 30, 2000 note, in which Dr. Leanne
Rousseau, Board-certified in family medicine, diagnosed “work-related repetitive use injuries.”
Appellant submitted an April 23, 2001 report in which Dr. Tom Kearney, a family
physician, presented findings on examination and diagnosed right knee pain, a “clearly related
residual of right thigh scarred hematoma/lipoma” peripheral neuropathy in her left upper
extremity “suggestive of C6 radiculopathy, likely due to spondylolisthesis,” and bilateral knee
pain.
On May 8 and 18 and June 4, 2001 Dr. Gary Gleason, an orthopedist, diagnosed pain and
swelling in appellant’s left ankle and an asymmetrical edema in her lower left extremity.
In a subsequent note dated August 10, 2001, Dr. Kearney diagnosed left ankle sprain.
On November 30, 2001 Dr. Gordon Teel, a Board-certified diagnostic radiologist,
reported that x-rays of appellant’s left foot revealed a preexisting deformity of the proximal
interphalangeal joint, while x-rays of her right foot were normal.
In an April 12, 2007 report (Form CA-20), Dr. Hideg diagnosed fascitis and foot pain.
By checkmark, she opined that appellant’s condition was employment related.

2

In an October 6, 2008 note, Dr. Hideg reviewed appellant’s history of injury,
employment duties and stated:
“The right hip osteoarthritis -- ARTHRITIS OF THE HIP [716.95G] is on a more
probable than not basis related to [appellant’s] prior on-the-job injuries at the
[employing establishment]. Repeated injuries have altered her gait and limited
her range of motion. This has resulted in premature wear and deterioration of
[appellant’s] hip joint. It should therefore be covered by her work.”
However, Dr. Hideg also noted:
“[Appellant’s] job duties include lifting heavy trays and tubs of mail, getting in
and out of a mail truck that is over [two] feet off the ground and pushing large
containers of mail. Each of these job duties causes wear and tear on the joints and
hips, knees and back -- resulting in worsening osteoarthritis with time. This
process is accelerated by each acute injury … and by any change in normal body
mechanics or gait caused by injuries.”
Appellant submitted a report (Form CA-17) bearing an illegible signature, unsigned
treatment notes and a note signed by a physician’s assistant.
In an April 18, 2008 note, Dr. John K. Shuster, a Board-certified orthopedic surgeon,
presented findings on examination and diagnosed “probable right hip arthritis” and “possible
spondylolisthesis.”
On December 10, 2008 Dr. Mark R. Varga, a physiatrist, presented findings on
examination and diagnosed deep vein thrombosis prophylaxis and anemia.
Appellant submitted a December 10, 2008 report in which Dr. Donald E. Ellingsen, a
Board-certified orthopedic surgeon, diagnosed right hip osteoarthritis.
On September 16, 2009 appellant, through her attorney, requested reconsideration.
By decision dated October 9, 2009, the Office denied appellant’s reconsideration request
without conducting a merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit under section 8128(a) of the Federal
Employees’ Compensation Act,2 the Office’s regulations review provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

3

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5
ANALYSIS
Appellant’s reconsideration request did not demonstrate that the Office erroneously
applied or interpreted a specific point of law, nor did it advance a relevant legal argument not
previously considered by the Office. Consequently, she is not entitled to a merit review of her
claim based on the first and second above-noted requirements under section 10.606(b)(2).
Most of the medical reports appellant submitted after the September 26, 2008 decision
did not provide new and relevant evidence in support of appellant’s right hip occupational injury
claim. The Board notes that appellant submitted reports from a physician’s assistant and a nurse.
Reports prepared by physician’s assistants and nurses do not constitute competent medical
evidence as these health care professionals are not considered “physicians” under the Act.
Furthermore, most of the medical reports, including those of Drs. Rousseau, Kearney, Gleason,
Teal and Varga submitted to the record after September 26, 2008 did not address appellant’s
right hip condition, but rather pertained to other lower extremity conditions. While Drs. Shuster
and Ellingsen did provide diagnoses pertinent to appellant’s right hip condition, these reports did
not address the underlying issue in this case, causal relationship.
However, appellant did submit new relevant and pertinent evidence supporting her claim
and thus is entitled to merit review under the third enumerated ground.
In previous reports, Dr. Hideg stated that appellant’s condition is “… more probable than
not … related to her prior on-the-job injuries at the [employing establishment]. Repeated
injuries have altered her gait and limited her range of motion. This has resulted in premature
wear and deterioration of her hip joint. It should therefore be covered by her work.”6 However,
in the October 6, 2008 report, submitted to the record after the September 26, 2008 decision,
Dr. Hideg reviewed appellant’s history of injuries, noted that these injuries had affected her gait
and her ability to work in an ergonomically correct way and then added:
“Her job duties include lifting heavy trays and tubs of mail, getting in and out of a
mail truck that is over 2 feet off the round, and pushing large containers of mail.
Each of these job duties causes wear and tear on the joints in the hips, knees and
back -- resulting in worsening osteoarthritis with time. This process is accelerated
by each acute injury (such as those listed above) and by any change in normal
body mechanics or gait caused by injuries.”
4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

See Leonard J.O. Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions which are
speculative or equivocal in character have little probative value).

4

This evidence was new, pertinent and relevant to the underlying issue of causal
relationship, i.e., whether the established employment factors caused a medically-diagnosed
condition. Dr. Hildeg’s prior reports did not provide this detailed analysis in support of causal
relationship.
Since appellant submitted relevant and pertinent new evidence not previously considered
by the Office, the Office improperly declined to reopen her case for further consideration of the
merits pursuant to 5 U.S.C. § 8128(a).
CONCLUSION
The Board finds that the Office improperly declined to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the October 9, 2009 decision of the Office of
Workers’ Compensation Programs is vacated and this case is remanded for further proceedings
consistent with this opinion, to be followed by an appropriate decision.
Issued: September 7, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

